Memorandum. There was no litigation here between the plaintiff and the defendant B. E. Horey and Company, Inc. Each of these parties sought to obtain a money judgment from the defendant Corfar and Corfar, Inc. Each claim must be determined separately. We find sufficient evidence to sustain the verdict of the jury in favor of plaintiff. The verdict is not contrary to the weight of evidence. The reversal at the Special Term, judging from the opinion, was not based on the weight of evidence. The judgment in favor of the B. E. Horey and Company, Inc., is sufficiently supported by the admissions in the answer of the defendant Corfar and Corfar, Inc. All concur. Judgment of the Special Term reversed on the law and facts and judgment of Buffalo City Court affirmed, with costs to the appellants upon this appeal and at Special Term.